Citation Nr: 1715551	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1980 to November 1985 and from January 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge.  However, the Veteran failed to appear for the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702 (e), 20.704(e) (2016).

In April 2015 and May 2016, the Board remanded this case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2016 remand, the Board requested that the AOJ obtain any additional medical records and obtain an addendum opinion on whether the Veteran's diabetes mellitus has been permanently aggravated beyond its natural progression by her service-connected major depressive disorder or gastrointestinal disability.

In compliance with the prior remand, the AOJ obtained additional medical records and obtained the requested addendum opinion.  The AOJ then denied the claim in an October 2016 supplemental statement of the case.  

Regrettably, due process requires another remand of this case.  The prior remand was returned by the United States Postal Service with a note that the mail could not be forwarded.  Thus, it appears that the Veteran has moved without informing VA of her new mailing address.  Although the October 2016 supplemental statement of the case has not been returned, the address used by the AOJ is the same as the one used by the Board in mailing the prior remand.  Thus, it is likely that the Veteran has not received the supplemental statement of the case.  

Given the above, the AOJ should attempt to determine the Veteran's current mailing address and resend the May 2016 Board remand and October 2016 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to determine the Veteran's current mailing address.

2.  Then, resend a copy of the May 2016 Board remand and October 2016 supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

